UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of August 2009 Commission File Number:001-32520 ARIES MARITIME TRANSPORT LIMITED (Translation of registrant's name into English) 18 Zerva Nap. Str. lyfada Athens, Greece (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [x]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): []. Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): []. Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached as Exhibit 1 to this report on Form 6-K is a copy of the Notice of Annual Meeting and Proxy Statement of Aries Maritime Transport Limited relating to its annual general meeting scheduled to be held on August 26, 2009. Exhibit 1 July 27, 2009 TO THE SHAREHOLDERS OF ARIES MARITIME TRANSPORT LIMITED Enclosed is a Notice of Annual General Meeting of Shareholders of Aries Maritime Transport Limited (the "Company") which will be held at the Company's offices located at 18 Zerva Nap. Str., Glyfada, thens, Greece on August 26, 2009 at 11:00 a.m. local time, and related materials. At this Annual General Meeting of Shareholders (the "Meeting"), the shareholders of the Company will consider and vote upon proposals: 1. To elect Mr. Mons S. Bolin and Captain Gabriel Petridis to serve as Class I directors until the 2012 Annual General Meeting of Shareholders ("Proposal One"); 2. To approve the appointment of PricewaterhouseCoopers S.A. as the Company's independent auditors for the fiscal year ending December 31, 2009 ("Proposal Two"); 3. To increase the authorized share capital of the Company from US$1,300,000 divided into one hundred million (100,000,000) common shares of par value US$0.01 each and thirty million (30,000,000) preference shares of par value US$0.01 each to US$15,000,000 divided into one billion (1,000,000,000) common shares of par value US$0.01 each and five hundred million (500,000,000) preference shares of par value US$0.01 each by the creation of nine hundred million (900,000,000) common shares of par value US$0.01 each and four hundred and seventy million (470,000,000) preference shares of par value US$0.01 each, and to amend the Memorandum of Association accordingly ("Proposal Three"); 4. If Proposal Three is adopted, to amend the Bye-laws of the Company to reflect an increase in its authorized share capital to one billion (1,000,000,000) common shares, par value $0.01 per share and five hundred million (500,000,000) preference shares, par value $0.01 per share ("Proposal Four"); and 5. To transact other such business as may properly come before the meeting or any adjournment thereof. Adoption of Proposals One, Two, Three and Four requires the affirmative vote of a majority of the votes cast at the meeting. You are cordially invited to attend the Meeting in person.If you attend the Meeting, you may revoke your proxy and vote your shares in person. WHETHER OR NOT YOU PLAN TO ATTEND THE ANNUAL GENERAL MEETING, PLEASE COMPLETE, DATE, SIGN AND RETURN THE ENCLOSED PROXY IN THE ENCLOSED ENVELOPE, WHICH DOES NOT REQUIRE POSTAGE IF MAILED IN THE UNITED STATES.THE VOTE OF EVERY SHAREHOLDER IS IMPORTANT AND YOUR COOPERATION IN RETURNING YOUR EXECUTED PROXY PROMPTLY WILL BE APPRECIATED. ANY SIGNED PROXY RETURNED AND NOT COMPLETED WILL BE VOTED BY MANAGEMENT IN FAVOR OF ALL PROPOSALS PRESENTED IN THE PROXY STATEMENT. Very truly yours, Jeffrey Owen Parry Chief Executive Officer ARIES MARITIME TRANSPORT LIMITED NOTICE OF ANNUAL GENERAL MEETING OF SHAREHOLDERS AUGUST 26, 2009 NOTICE IS HEREBY given that the Annual General Meeting of Shareholders of Aries Maritime Transport Limited (the "Company") will be held at the Company's offices located at 18 Zerva Nap. Str., Glyfada, thens, Greece on August 26, 2009 at 11:00 a.m. local time, for the following purposes, of which items 1, 2, 3 and 4 are more completely set forth in the accompanying Proxy Statement: 1. To elect Mr. Mons S. Bolin and Captain Gabriel Petridis to serve as Class I directors until the 2012 Annual General Meeting of Shareholders ("Proposal One"); 2. To approve the appointment of PricewaterhouseCoopers S.A. as the Company's independent auditors for the fiscal year ending December 31, 2009 ("Proposal Two"); 3. To increase the authorized share capital of the Company from US$1,300,000 divided into one hundred million (100,000,000) common shares of par value US$0.01 each and thirty million (30,000,000) preference shares of par value US$0.01 each to US$15,000,000 divided into one billion (1,000,000,000) common shares of par value US$0.01 each and five hundred million (500,000,000) preference shares of par value US$0.01 each by the creation of nine hundred million (900,000,000) common shares of par value US$0.01 each and four hundred and seventy million (470,000,000) preference shares of par value US$0.01 each, and to amend the Memorandum of Association accordingly ("Proposal Three"); 4. If Proposal Three is adopted, to amend the Bye-laws of the Company to reflect an increase in its authorized share capital to one billion (1,000,000,000) common shares, par value $0.01 per share and five hundred million (500,000,000) preference shares, par value $0.01 per share ("Proposal Four"); 5. To lay before the shareholders the Company's audited financial statements for the year ended December 31, 2008; and 6. To transact other such business as may properly come before the meeting or any adjournment thereof. The board of directors has fixed the close of business on July 22, 2009 as the record date for the determination of the shareholders entitled to receive notice and to vote at the Annual General Meeting or any adjournment or postponement thereof. WHETHER OR NOT YOU PLAN TO ATTEND THE ANNUAL GENERAL MEETING, PLEASE COMPLETE, DATE, SIGN AND RETURN THE ENCLOSED PROXY IN THE ENCLOSED ENVELOPE, WHICH DOES NOT REQUIRE POSTAGE IF MAILED IN THE UNITED STATES.THE VOTE OF EVERY SHAREHOLDER IS IMPORTANT AND YOUR COOPERATION IN RETURNING YOUR EXECUTED PROXY PROMPTLY WILL BE APPRECIATED.ANY SIGNED PROXY RETURNED AND NOT COMPLETED WILL BE VOTED BY MANAGEMENT IN FAVOR OF ALL PROPOSALS PRESENTED IN THE PROXY STATEMENT. IF YOU ATTEND THE MEETING, YOU MAY REVOKE YOUR PROXY AND VOTE IN PERSON. By Order Of The Board Of Directors Olga Lambrianidou Secretary
